           Case 1:20-cv-02227-RDB Document 21 Filed 11/23/20 Page 1 of 32



                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MARYLAND

COASTAL LABORATORIES, INC., *
et al.,

       Plaintiffs,                          *
                                                           Civil Action No. RDB-20-2227
       v.                                   *

TARUN JOLLY, M.D., et al.,                  *

                                            *
       Defendants.

*      *       *      *      *      *  *   *    *   *                    *       *      *
                                 MEMORANDUM OPINION

       Plaintiffs Coastal Laboratories, Inc. and AMSOnSite, Inc. (collectively, “Plaintiffs”)

bring this tort action against individual Defendants Tarun Jolly, M.D., James F. Silliman, M.D.,

James Bauder “Bo” Silliman, David J. Vigerust, M.S., Ph.D., and Benjamin Williamson, and

corporate Defendants Cormeum Lab Services, LLC, Sensiva Health, LLC, Z DiagnostiX,

LLC, and Vita Health Systems, LLC (collectively, “Defendants”) with respect to Plaintiffs’

efforts to acquire medical testing laboratories to assist their infection control management

program designed specifically for nursing homes. Plaintiffs allege tortious interference with

prospective business relations (Count I), tortious interference with economic relations (Count

II), civil conspiracy (Count III), unfair competition (Count V), and fraud (Count VI) against

all Defendants. (Am. Compl., ECF No. 13.) In addition, Plaintiffs allege a conversion claim

against Defendant Cormeum (Count IV). (Id.) Presently pending is Defendants’ Motion to

Dismiss Plaintiffs’ Amended Complaint Pursuant to Rules 12(b)(3), 12(b)(2), 12(b)(6), and the

“First-Filed” Rule. (ECF No. 14.) On November 18, 2020, this Court conducted a motions
         Case 1:20-cv-02227-RDB Document 21 Filed 11/23/20 Page 2 of 32



hearing and heard argument on the pending Motion. See Local Rule 105.6 (D. Md. 2018). For

the reasons stated on the record at the motions hearing, and for the reasons that follow,

Defendants’ Motion to Dismiss Plaintiffs’ Amended Complaint Pursuant to Rules 12(b)(3),

12(b)(2), 12(b)(6), and the “First-Filed” Rule (ECF No. 14) shall be DENIED.

                                         BACKGROUND

       In ruling on a motion to dismiss, this Court “accept[s] as true all well-pleaded facts in

a complaint and construe[s] them in the light most favorable to the plaintiff.” Wikimedia Found.

v. Nat’l Sec. Agency, 857 F.3d 193, 208 (4th Cir. 2017) (citing SD3, LLC v. Black & Decker (U.S.)

Inc., 801 F.3d 412, 422 (4th Cir. 2015)). The Court may consider only such sources outside

the complaint that are, in effect, deemed to be part of the complaint, for example, documents

incorporated into the complaint by reference and matters of which a court may take judicial

notice. Sec’y of State for Defence v. Trimble Navigation Ltd., 484 F.3d 700, 705 (4th Cir. 2007).

       Plaintiffs Coastal Laboratories, Inc. (“Coastal Labs”) and AMSOnsite, Inc. (“AMS”)

are Delaware corporations with their principal places of business in Annapolis, Maryland.

(Am. Compl ¶¶ 7-8, ECF No. 13.) Coastal Labs uses a proprietary molecular technology

platform that allows it to generate timely and accurate analyses of dozens of respiratory

pathogens, including COVID-19. (Id. ¶ 7.) AMS provides clinical environmental infection

prevention and control services to residential nursing and rehabilitation facilities in several

states, including Maryland. (Id. ¶ 8.)

       Defendant Cormeum Lab Services, LLC (“Cormeum”) is a Louisiana LLC formed on

June 14, 2019 with its place of business in Louisiana. (Id. ¶ 14.) Cormeum is a medical

laboratory affiliated with co-Defendant Sensiva Health, LLC, (“Sensiva”) and provides lab


                                                  2
        Case 1:20-cv-02227-RDB Document 21 Filed 11/23/20 Page 3 of 32



testing services similar to Coastal Labs. (Id.) Defendant Sensiva is a Louisiana LLC formed

on March 23, 2020 with its place of business in Louisiana. (Id. ¶ 15.) Sensiva is a provider of

COVID-19 virus and anti-body testing and consulting services, and claims rapid, accurate

results that set it apart from competitors. Sensiva uses Cormeum Labs to provide lab services

for its testing needs. (Id.) Defendant Z DiagnostiX, LLC (“ZDX”) is a Delaware LLC formed

on November 5, 2019 with its place of business in South Carolina. (Id. ¶ 16.) ZDX holds

itself out as a management company that assists diagnostic labs with their management and

marketing efforts. (Id.) Defendant Vita Health Systems, LLC (“Vita”) is a Louisiana LLC

formed on July 2, 2019 with its place of business in Louisiana. (Id. ¶ 17.) Vita is a healthcare

technology provider of practice management applications that are used by diagnostic labs to

process and report test results, and to upload billing information to billing entities to invoice

for testing services rendered. (Id.)

       Plaintiffs allege that the corporate Defendants Cormeum, Sensiva, ZDX, and Vita are

affiliated and share common ownership and/or management with the individual Defendants

Tarun Jolly, James Silliman, Bo Silliman, David Vigerust, and Benjamin Williamson. (Id. ¶ 18.)

Defendant Tarun Jolly, M.D. (“Dr. Jolly”) is a resident of New Orleans, Louisiana, and is a

principal of Defendant Cormeum. (Id. ¶ 9.) Defendant James Silliman, M.D. (“James

Silliman”) is a resident of South Carolina and is a principal of Defendants Sensiva and ZDX.

(Id. ¶ 10.) Defendant James Bauder Silliman (“Bo Silliman”) is a resident of South Carolina

and is Dr. Silliman’s son. (Id. ¶ 11.) Bo Silliman holds himself out as an officer of Defendant

ZDX. (Id.) Defendant David Vigerust (“Vigerust”) is a resident of Tennessee and is Chief

Scientific and Compliance Officer for Defendant Sensiva. (Id. ¶ 12.) Vigerust also holds


                                               3
          Case 1:20-cv-02227-RDB Document 21 Filed 11/23/20 Page 4 of 32



himself out as an officer for Defendant ZDX. (Id.) Defendant Benjamin Williamson is a

resident of Florida and is the co-founder and principal of Defendants Sensiva and Vita. (Id. ¶

13.)

    I.        The parties’ relationship

         In 2017, Plaintiff AMS sought to partner with a lab to test and analyze samples AMS

collected through its infection control management program designed for nursing homes

known as “Sterisis.” (Id. ¶¶ 19-20.) After negotiations to partner with a potential lab in

Tennessee fell through, AMS was still looking to partner with a testing lab in December of

2019. (Id. ¶¶ 21-22.) On or about December 19 and 20, 2019, the president of AMS, Patrick

Britton-Harr, received a text message and email from Defendant James Silliman who said he

knew of labs that AMS may be interested in acquiring. (Id. ¶ 22.) Britton-Harr was interested,

and James Silliman arranged an introduction with Dr. Jolly, the owner of Cormeum Labs. (Id.)

However, it is alleged that, in October of 2019, the U.S. Department of Justice announced,

and the media reported, that Dr. Jolly and two of his partners agreed to pay a $1 million fine

to the DOJ in connection with a qui tam settlement regarding a Medicare kickback scheme.

(Id. ¶ 23.)

         Britton-Harr and Jolly spoke over the phone several times in February of 2020. (Id.)

Jolly told Britton-Harr that he had two labs for sale in Arizona, one in Scottsdale owned by

Provista Health, LLC and one in Phoenix owned by Integra Molecular, LLC. (Id. ¶ 24.) Dr.

Jolly was the sole member and 100% owner of both Provista and Integra (“the Arizona labs”).

(Id.) The Provista lab was previously owned by a company named Volente, whose CEO was

Defendant James Silliman. (Id. ¶ 25.) Britton-Harr decided to purchase the Arizona labs to


                                              4
          Case 1:20-cv-02227-RDB Document 21 Filed 11/23/20 Page 5 of 32



provide lab services in support of AMS’ Sterisis infection control and prevention program.

(Id. ¶ 26.) Britton-Harr formed Coastal Labs to do so. (Id.)

   II.      COVID-19 Pandemic

         While Britton-Harr and Jolly were negotiating the purchase and sale of the Arizona

labs, the COVID-19 Pandemic broke out and created the immediate need for labs to test

individuals for infection by the virus. (Id. ¶¶ 27-29.) Nursing homes were among the most in

need of immediate COVID-19 testing, prompting Coastal and AMS to expand services to

meet anticipated nationwide need to control the spread of the virus. (Id. ¶ 30.) AMS had a

substantial number of then-existing contractual relationships with nursing homes for which it

provided infection control and prevention services. (Id. ¶ 28.)

         During negotiations, Britton-Harr allegedly repeatedly informed Dr. Jolly and co-

Defendants James Silliman, Vigerust, and Williamson that Coastal Labs expected a surge in

testing volume and needed to equip the Arizona labs to meet the volume expected and obtain

the required regulatory authorization to permit COVID-19 testing. (Id. ¶ 31.) The COVID-

19 compliance procedures required any lab that wanted to perform COVID-19 testing to

obtain an “Emergency Use Authorization” (“EUA”) prior to testing and as a prerequisite to

billing for lab services. (Id. ¶ 34.) Dr. Jolly, James Silliman, Vigerust, and Williamson

repeatedly assured Coastal that the Arizona labs were properly equipped to handle current

non-COVID-19 testing volume, but advised Coastal on steps that it needed to take to be able

to perform the larger COVID-19 testing volume, including adding lab equipment, gaining

regulatory approval, and improving practice management, reporting, billing systems, and

software. (Id. ¶ 32.)


                                              5
          Case 1:20-cv-02227-RDB Document 21 Filed 11/23/20 Page 6 of 32



       On or about March 6, 2020, Coastal principals Britton-Harr and G. Ellsworth Harris

had an in-person meeting in Charleston, South Carolina with Defendants James Silliman, Bo

Silliman, and David Zigerust, who represented Defendant ZDX. (Id. ¶ 33.) At the meeting,

Britton-Harr and Harris reiterated to ZDX that a material incentive for Coastal to acquire the

Arizona labs and to engage ZDX thereby was for ZDX to assist Coastal in completing the

regulatory compliance procedures so the labs could perform COVID-19 testing. (Id.) The

ZDX representatives assured Coastal that ZDX could and would meet Coastal’s needs and

timeline. (Id.) ZDX repeatedly reassured Coastal that it could obtain the EUA consistent with

Coastal’s detailed timeline. (Id. ¶¶ 35-36.)

   III.    The parties’ agreements

       On March 15, 2020, Coastal Labs and ZDX entered into a “Management Services

Agreement,” by which ZDX agreed to provide lab management services and quickly obtain

an EUA to enable Coastal to perform COVID-19 testing. (Id. ¶ 38.) This agreement required

the parties to engage in binding arbitration to resolve “disputes or controversies arising out of

or relating to the Agreement.” (Management Services Agreement § 8.9, ECF No. 14-6.)

Coastal and ZDX also entered into a “Technology Transfer License Agreement,” by which

ZDX agreed to provide, inter alia, a “custom designed laboratory information management

system (LIMS)” for Coastal to manage the large volume of medical tests it expected the

Arizona labs to process. (Am. Compl. ¶ 39.) This agreement required litigation to be brought

in Delaware courts.      (Technology Transfer License Agreement § 14, ECF No. 14-5.)

Meanwhile, Plaintiffs allege that Dr. Jolly, James Silliman, Vigerust, and Williamson,

recognizing the acute need for COVID-19 testing, formed Defendant Sensiva in March of


                                               6
          Case 1:20-cv-02227-RDB Document 21 Filed 11/23/20 Page 7 of 32



2020 to administer COVID-19 tests, and that Sensiva would subsequently perform for

Cormeum the same role that AMS performed for Coastal. (Am. Compl. ¶ 37.)

         On March 18, 2020, Coastal purchased the Arizona labs from Dr. Jolly for $3 million

pursuant to a “Membership Interest Purchase Agreement.” (Id. ¶ 41.) This agreement

contained no venue provision. (Membership Interest Purchase Agreement, ECF No. 14-11.)

By this time, Coastal and AMS had both relocated their primary offices to Maryland and were

conducting their business operations out of their current address in Annapolis, Maryland.

(Am. Compl. ¶ 42.) In the following weeks, Coastal and AMS entered into dozens of contracts

with nursing homes to perform testing, including 30 nursing homes in Maryland. (Id. ¶ 44.)

ZDX also sent personnel to manage the Arizona labs to scale up their testing volume capability

and to promptly obtain EUA certifications. (Id. ¶ 45.)

   IV.      Redirection of services to Defendant Cormeum Labs

         Plaintiffs allege that ZDX never actually performed the expected services for Coastal,

and instead redirected its personnel from the Arizona labs to New Orleans to obtain an EUA

for Defendant Cormeum Labs. (Id. ¶¶ 46-47.) Plaintiffs allege that ZDX charged Coastal for

hotel rooms in New Orleans and used employees that Coastal was paying to do work for the

Arizona labs instead to obtain the EUA for Defendant Cormeum. (Id. ¶ 47.) ZDX filed

paperwork to obtain an EUA for Cormeum on April 4, 2020. (Id. ¶ 48.) The FDA received

Cormeum’s EUA application on April 6, 2020, permitting Cormeum to begin COVID-19

testing 24 hours thereafter. (Id. ¶ 49.) Meanwhile, Coastal had not obtained an EUA and was

not able to meet COVID-19 testing needs of its nursing home customers. (Id. ¶ 50.)




                                               7
         Case 1:20-cv-02227-RDB Document 21 Filed 11/23/20 Page 8 of 32



        On or about April 7, 2020, proposing a “solution” to Coastal’s lack of an EUA for the

Arizona labs, James Silliman told Coastal to send all of its COVID-19 test samples to Dr.

Jolly’s lab, Cormeum. (Id. ¶ 51.) Coastal accepted this advice, “supposedly on a temporary

basis,” until ZDX could assist Coastal to obtain EUAs for the Arizona labs. (Id. ¶ 52.) The

same day, Coastal and Cormeum entered into a “Laboratory Services Agreement” and

“Laboratory Services Work Order,” which provided the terms under which Cormeum would

provide lab services to Coastal for COVID-19 testing, including a cost to Coastal of $87 per

test. (Id. ¶¶ 53-54.) The Laboratory Services Agreement contained a forum selection clause

requiring litigation “with respect to this Agreement or any Order (or the Work performed

thereunder) shall be exclusive in the courts, state or federal, sitting in Orleans Parish,

Louisiana.” (Laboratory Services Agreement § 12.1, ECF No. 14-3.) As a result of this

contract, AMS began sending COVID-19 test samples directly to Cormeum for processing.

(Am. Compl. ¶ 55.)

   V.      Cormeum and Coastal’s relationship

        In May of 2020, Dr. Jolly told Britton-Harr that a government contract that Cormeum

recently entered required it to charge the government customer the lowest fee for COVID-19

testing that it charged its other customers, and that the government fee was $120 per test. (Id.

¶ 57.) As a result, according to Dr. Jolly, Coastal’s fee of $87 per test would have to be

increased to avoid violating the “most favored nation” pricing. (Id. ¶ 58.) Coastal allegedly

had no choice but to agree to the 26% price increase to $110 per test because Coastal still had

no EUAs for its Arizona labs. (Id. ¶¶ 58-59.)




                                                8
          Case 1:20-cv-02227-RDB Document 21 Filed 11/23/20 Page 9 of 32



         On or about June 18, 2020, Dr. Jolly and Britton-Harr executed a letter agreement

entitled “Limited Adjustment Period for Payment of Invoices for Goods & Services; Revised

Pricing Terms for Guaranteed Minimums & Limited Exclusivity.” This June 18, 2020 letter

agreement provided for a reduced price of $70 for COVID-19 testing as long as Coastal met

a minimum volume of testing samples (Id. ¶¶ 62-67.) The letter agreement also provided for

Cormeum’s “borrowing” of Coastal’s additional lab equipment valued at $500,000, which

Coastal shipped overnight to Cormeum’s lab in Louisiana. (Id.)

   VI.      The parties’ relationship deteriorates

         On or about July 10, 2020, Dr. Jolly allegedly sent Britton-Harr an email claiming that

Coastal was far behind on its payments for testing and that COVID-19 testing was either “at

a stop” or “significantly delayed.” (Id ¶ 69.) Coastal alleges this was not true, and that it had

paid Cormeum a total of $1,723,856 which satisfied all of Cormeum’s invoices issued through

June 28, 2020. (Id. ¶ 70.) On or about July 13, 2020, Dr. Jolly sent Britton-Harr another email

threatening to stop testing unless payments were made immediately. (Id. ¶ 71.) According to

Plaintiffs, no invoices were overdue as of July 13, 2020 and the parties’ agreement provided

that the next payment was not due until at least July 17, 2020. (Id.)

         On or about July 14, 2020, Cormeum and Sensiva, at the direction of co-Defendants

Dr. Jolly and James Silliman, halted shipments of test kits to Plaintiffs’ customer nursing

homes. (Id. ¶ 72.) On or about July 16, 2020, Dr. Jolly’s attorney emailed Coastal a proposed

“settlement” agreement, which deemed Coastal’s alleged “past due” invoices satisfied if: (1)

Coastal forfeited to Cormeum the equipment and supplies loaned to Cormeum for COVID-

19 testing; (2) Coastal assigned Cormeum all of its claims for Medicare reimbursement for


                                                9
          Case 1:20-cv-02227-RDB Document 21 Filed 11/23/20 Page 10 of 32



COVID-19 testing and appointed James Silliman as Coastal’s attorney for those claims; and

(3) Coastal formally introduced its current and prospective customers to Cormeum. (Id. ¶ 73.)

Coastal refused to sign the settlement agreement. (Id. ¶ 77.)

          On or about July 17, 2020, Defendants blocked Plaintiffs from access to the web portal

where COVID-19 test results were reported. (Id. ¶ 78.) On July 18, 2020, Defendants also

cut off all of AMS’s nursing home customers’ access to the COVID-19 test results web portal,

including to Plaintiffs’ Maryland-based nursing home customers. (Id. ¶¶ 79-81.) As a result,

Plaintiffs received numerous complaints from their nursing home customers. (Id. ¶ 82.)

          Defendant Vita Health, which hosted the web portal where COVID-19 test results

were reported, provided a link to a help desk that allegedly falsely claimed Coastal was not

paying its bills to Cormeum and that Sensiva would restore service only if the nursing homes

would switch from Coastal/AMS to Cormeum for COVID-19 testing. (Id. ¶¶ 85-88.)

Plaintiffs allege that this caused them to lose potential nursing home customers in Maryland

and actual nursing home customers in other states, as nursing homes declined to employ

Plaintiffs based on the difficulties created by Defendants Cormeum and Sensiva. (Id. ¶¶ 89-

90.) Within two weeks, Plaintiffs Coastal Laboratories Inc. and AMSOnSite, Inc. took legal

action.

   VII.      Procedural Background

          Plaintiffs filed suit in this Court on July 31, 2020 pursuant to diversity jurisdiction under

28 U.S.C. § 1332(a), asserting tortious interference with prospective business relations (Count

I), tortious interference with economic relations (Count II), and civil conspiracy (Count III)

against all Defendants. (Compl., ECF No. 1.) Plaintiffs also emailed Defendants’ counsel,


                                                   10
        Case 1:20-cv-02227-RDB Document 21 Filed 11/23/20 Page 11 of 32



demanding the return of the loaned lab equipment by August 4, 2020. (Am. Compl. ¶ 91,

ECF No. 13.) On August 3, 2020, Defendants’ counsel stated that the equipment had been

“gifted” by Coastal to Cormeum. (Id. ¶ 92.) Cormeum remains in possession of this lab

equipment. (Id. ¶ 95.) On August 5, 2020, Cormeum filed suit against Coastal, AMS, and

Britton-Harr, individually, in the United States District Court for the Eastern District of

Louisiana, alleging breach of contract, suit on open account, and defamation. See Cormeum Lab

Services, LLC v. Coastal Laboratories, Inc. et al., Docket No. 2:20-cv-02196-SM-DPC (E.D. La.

Aug 5, 2020).

       On August 6, 2020, Defendants filed a Motion to Dismiss for Lack of Jurisdiction in

this Court. (ECF No. 8.) On August 12, 2020, Dr. Tarun Jolly filed a declaratory judgment

action in the U.S. District Court for the Eastern District of Louisiana against Coastal Labs,

Britton Harr, individually, and Britton-Harr Enterprises, Inc., seeking a judgment that the lab

equipment allegedly owned by Coastal Labs was collateral in favor of Dr. Jolly. (See Jolly v.

Coastal Laboratories, Inc. et al., Docket No. 2:20-cv-02230-WBV-JV (E.D. La. Aug. 12, 2020).

The Louisiana cases, Cormeum v. Coastal and Jolly v. Coastal, were consolidated by Judge Morgan

in the Eastern District of Louisiana.

       On August 19, 2020, Plaintiffs filed an Amended Complaint in this case, adding a

conversion claim against Defendant Cormeum (Count IV), an unfair competition claim against

all Defendants (Count V), and a fraud claim against all Defendants (Count VI). (Am. Compl.,

ECF No. 13.) On September 3, 2020, Defendants filed the presently pending Motion to

Dismiss Plaintiffs’ Amended Complaint Pursuant to Rules 12(b)(3), 12(b)(2), 12(b)(6) and the




                                              11
         Case 1:20-cv-02227-RDB Document 21 Filed 11/23/20 Page 12 of 32



“First-Filed” Rule. (ECF No. 14.) This Court held a hearing on Defendants’ Motion on

November 18, 2020. (ECF No. 19.)

                                             ANALYSIS

         Defendants seek to dismiss the Amended Complaint for lack of jurisdiction, improper

venue, the “first-to-file” rule, and failure to state a claim. In the alternative to dismissal, they

seek to transfer this action to the United States District Court for the Eastern District of

Louisiana based on the forum selection clause in the Laboratory Services Agreement.

    I.      Personal Jurisdiction

         A motion to dismiss under Rule 12(b)(2) of the Federal Rules of Civil Procedure for

lack of personal jurisdiction challenges a court’s authority to exercise its jurisdiction over the

moving party. Combs v. Bakker, 886 F.2d 673, 676 (4th Cir. 1989). The jurisdictional question

is “one for the judge, with the burden on the plaintiff ultimately to prove the existence of a

ground for jurisdiction by a preponderance of the evidence.” Id.; Sigala v. ABR of VA, Inc., 145

F. Supp. 3d 486, 489 (D. Md. 2014). While a court may hold an evidentiary hearing or permit

discovery as to the jurisdictional issue, it also may resolve the issue on the basis of the

complaint, motion papers, affidavits, and other supporting legal memoranda. Consulting Eng’rs

Corp. v. Geometric Ltd., 561 F.3d 273, 276 (4th Cir. 2009); see also Sigala, 145 F.Supp.3d at 489.

         If a court does not hold an evidentiary hearing or permit discovery, a plaintiff need

only make “a prima facie showing of a sufficient jurisdictional basis to survive the jurisdictional

challenge.” Consulting Eng’rs Corp., 561 F.3d at 276. When considering whether the plaintiff has

made the requisite showing, “the court must take all disputed facts and reasonable inferences

in favor of the plaintiff.” Carefirst of Maryland, Inc. v. Carefirst Pregnancy Ctrs., Inc., 334 F.3d 390,


                                                   12
        Case 1:20-cv-02227-RDB Document 21 Filed 11/23/20 Page 13 of 32



396 (4th Cir. 2003). Notably, “a threshold prima facie finding that personal jurisdiction is proper

does not finally settle the issue; plaintiff must eventually prove the existence of personal

jurisdiction by a preponderance of the evidence, either at trial or at a pretrial evidentiary

hearing.” New Wellington Fin. Corp. v. Flagship Resort Dev. Corp., 416 F.3d 290, 294 n. 5 (4th Cir.

2005) (emphasis in original) (citation omitted).

       Before a court can exercise personal jurisdiction over a non-resident defendant, a court

must determine that (1) the exercise of jurisdiction is authorized under the state’s long-arm

statute pursuant to Rule 4(k)(1)(a) of the Federal Rules of Civil Procedure; and (2) the exercise

of jurisdiction conforms to the Fourteenth Amendment’s due process requirements. Carefirst,

334 F.3d at 396; Sigala, 145 F.Supp. at 489. To satisfy the first prong, a plaintiff must identify

a provision in the Maryland long-arm statute that authorizes jurisdiction. Ottenheimer Publishers,

Inc. v. Playmore, Inc., 158 F. Supp. 2d 649, 652 (D. Md. 2001). When interpreting the reach of

Maryland’s long-arm statute, Md. Code Ann., Cts. & Jud. Proc., § 6-103(b), this Court must

adhere to the interpretations of the Maryland Court of Appeals. Snyder v. Hampton Indus., Inc.,

521 F. Supp. 130 (D. Md. 1981), aff’d, 758 F.2d 649 (4th Cir. 1985); Tulkoff Food Prod., Inc. v.

Martin, No. ELH-17-350, 2017 WL 2909250, at *4 (D. Md. July 7, 2017) (citation omitted).

       Although Maryland courts “have consistently held that the state’s long-arm statute is

coextensive with the limits of personal jurisdiction set out by the Due Process Clause of the

Constitution,” Carefirst, 334 F.3d at 396, courts must address both prongs of the personal

jurisdiction analysis. Metro. Reg’l Info. Sys., Inc. v. American Home Realty Network, Inc., 888

F.Supp.2d 691, 699 (D. Md. 2012); CSR, Ltd. V. Taylor, 411 Md. 457, 475-76 (2009). Under

the second prong, courts determine whether the exercise of personal jurisdiction comports


                                                13
        Case 1:20-cv-02227-RDB Document 21 Filed 11/23/20 Page 14 of 32



with the Fourteenth Amendment’s due process requirements. For a non-resident defendant,

“due process requires only that . . . a defendant . . . have certain minimum contacts . . . such

that the maintenance of the suit does not offend traditional notions of fair play and substantial

justice.” Int’l Shoe Co. v. Washington, 326 U.S. 310, 316 (1945) (quoting Milliken v. Meyer, 311

U.S. 457, 463 (1940)). A “minimum contacts” determination rests on the number and

relationship of a defendant’s contacts to the forum state, as well as whether the present cause

of action stems from the defendant’s alleged acts or omissions in the forum state. Id.

       Thus, a court may exercise two types of personal jurisdiction: “‘general’ (sometimes

called ‘all-purpose’) jurisdiction and ‘specific’ (sometimes called ‘case-linked’) jurisdiction.”

Bristol-Myers Squibb Co. v. Superior Court of California, San Francisco Cty., 137 S. Ct. 1773, 1780

(2017). General jurisdiction arises from a defendant’s continuous and systematic contacts in

the forum state. Id. On the other hand, specific jurisdiction arises when there is an “affiliation

between the forum and the underlying controversy.” Id.; Carefirst, 334 F.3d at 397. When

assessing specific jurisdiction, the United States Court of Appeals for the Fourth Circuit

considers: “(1) the extent to which the defendant purposefully availed itself of the privilege of

conducting activities in the State; (2) whether the plaintiffs’ claims arise out of those activities

directed at the State; and (3) whether the exercise of personal jurisdiction would be

constitutionally reasonable.” Consulting Engineers, 561 F.3d at 278.

   A. Maryland’s long-arm statute authorizes the exercise of personal jurisdiction

       Section 6-103(b)(1) and (3) of Maryland’s long-arm statute authorize the exercise of

personal jurisdiction over the Defendants. These provisions state:

        (b) A court may exercise personal jurisdiction over a person, who directly or by an
       agent:
                                                14
        Case 1:20-cv-02227-RDB Document 21 Filed 11/23/20 Page 15 of 32



               (1) Transacts any business or performs any character of work or service
               in the State; [or]
               …
               (3) Causes tortious injury in the State by an act or omission in the State.

Md. Code. Ann., Cts. & Jud. Proc. § 6-103. In Swarey v. Stephenson, 222 Md. App. 65, 112 A.3d

534 (2015), the Maryland Court of Special Appeals explained that to “transact business” under

the statute requires that the defendant’s actions “culminate[] in purposeful activity within

Maryland.” 222 Md. App. at 99-100, 112 A.3d 534; see also Advanced Datacomm Testing Corp. v.

PDIO, Inc., No. DKC-08-3294, 2009 WL 2477559, at *4 (D. Md. Aug. 11, 2009) (“Where the

contacts involve a contract, ‘Maryland courts could and would assert jurisdiction over a party

to a contract in a suit for breach of that contract if the party has performed purposeful acts in

Maryland in relation to the contract, albeit preliminary or subsequent to its execution.’”

(quoting Du–Al Corp. v. Rudolph Beaver, Inc., 540 F.2d 1230, 1232 (4th Cir. 1976))). As to

causing tortious injury in the state, personal jurisdiction may also be asserted over a defendant

based solely on electronic contacts with the forum state. See Lewis v. Willough at Naples, 311 F.

Supp. 3d 731, 737 (D. Md. 2018).

       As explained in more detail below, Plaintiffs allege that Defendants negotiated and

executed a variety of agreements, specifically the Management Services Agreement, the

Technology Transfer License Agreement, and the Membership Interest Purchase Agreement,

with Plaintiffs, both Maryland entities, whereby Defendants received substantial, ongoing

payments from Plaintiffs in Maryland for services Defendants provided to Plaintiffs’

customers in Maryland. (See Am. Compl. ¶¶ 42, 44, 46, 54, 70, ECF No. 13.) In addition,

Plaintiffs allege that Defendants caused tortious injury to Plaintiffs’ businesses in Maryland by,

inter alia, unjustifiably shutting off web portal access to Plaintiffs’ Maryland customers and
                                               15
        Case 1:20-cv-02227-RDB Document 21 Filed 11/23/20 Page 16 of 32



causing Plaintiffs to lose business opportunities in Maryland. (Id. ¶¶ 79-89.) Accordingly, the

Court is satisfied that Maryland’s long-arm statute authorizes the exercise of personal

jurisdiction over Defendants.

   B. Exercise of personal jurisdiction over Defendants comports with Due Process

       The thrust of Defendants’ Motion is that the exercise of personal jurisdiction over

them does not comport with Due Process. The parties do not dispute, however, that if

personal jurisdiction extends to Defendants, it arises under specific jurisdiction rather than

general jurisdiction. The Court is satisfied that Plaintiffs have established a prima facie case of

specific personal jurisdiction based on Defendants’ contacts directed at Plaintiffs and their

businesses in Maryland.

       As this Court summarized in Johansson Corp. v. Bowness Const. Co., 304 F. Supp. 2d 701

(D. Md. 2004), in the context of specific jurisdiction over a defendant when a contract is

involved:

       The Supreme Court has made clear that an out-of-state party’s contract with a
       party based in the forum state cannot “automatically establish sufficient
       minimum contacts” in the forum state. Burger King Corp. v. Rudzewicz, 471 U.S.
       462, 478, 105 S. Ct. 2174, 85 L.Ed.2d 528 (1985). Instead, the court must
       perform an individualized and pragmatic inquiry into the surrounding facts such
       as prior negotiations, the terms of the contract, the parties’ actual course of
       dealing, and contemplated future consequences, in order to determine “whether
       the defendant purposefully established minimum contacts within the
       forum.” Id. at 479, 105 S. Ct. 2174; see also Mun. Mortgage & Equity v. Southfork
       Apartments Ltd. P’ship, 93 F. Supp. 2d 622, 626 (D. Md. 2000). Among the
       specific facts that courts have weighed are “where the parties contemplated that
       the work would be performed, where negotiations were conducted, and where
       payment was made.” Mun. Mortgage & Equity, 93 F. Supp. 2d at 626 (internal
       quotation omitted). One of the most important factors is “whether the
       defendant initiated the business relationship in some way.” See id. at 626–27
       (quoting Nueva Eng’g, Inc. v. Accurate Elecs., Inc., 628 F. Supp. 953, 955 (D. Md.
       1986)). Ultimately, the question is whether the contract had a “substantial
       connection” to the forum state. Burger King, 471 U.S. at 479, 105 S. Ct.
                                                16
        Case 1:20-cv-02227-RDB Document 21 Filed 11/23/20 Page 17 of 32



       2174; Diamond Healthcare of Ohio, Inc. v. Humility of Mary Health Partners, 229 F.3d
       448, 451 (4th Cir. 2000).

304 F. Supp. 2d at 705. “Even a single contact may be sufficient to create jurisdiction when

the cause of action arises out of that single contact, provided that the principle of ‘fair play

and substantial justice’ is not thereby offended.” Carefirst, 334 F.3d at 397 (citation omitted);

see also Under Armour, Inc. v. Battle Fashions, Inc., 294 F. Supp. 3d 428, 434 (D. Md. 2018).

       Here, the Court’s prima facie inquiry of the parties’ negotiations, contracts, course of

dealing, and contemplated future consequences reveals that it is alleged that Defendants

purposefully established minimum contacts in Maryland.            It is alleged that Defendants

diligently pursued, negotiated, and executed multiple contracts with the Maryland Plaintiffs,

whereby Defendants agreed to perform and did perform services for Plaintiffs’ Maryland

clients. For example, Plaintiffs allege that Defendants assisted Plaintiffs in processing medical

samples, reporting results, and billing for testing services to Plaintiffs’ customers in Maryland.

(Am. Compl. ¶ 40.) Specifically, Defendants maintained a web portal through which they

provided COVID-19 test results to Plaintiffs’ customers in Maryland. (Id. ¶¶ 79, 81.) When

Defendants allegedly shut off the web portal access to Plaintiffs’ Maryland customers, they

simultaneously encouraged these Maryland customers to “contract[] directly” with Defendants

to resolve the problem. (Id. ¶¶ 72-88.) Defendants also allegedly sought patient information

from Plaintiffs’ Maryland customers in order to directly bill them for COVID-19 tests

conducted by Cormeum on behalf of Plaintiffs. (Id. ¶ 105.) Defendants cannot plausibly claim

that they are surprised that Plaintiffs brought their claims in this Court. See Vogel v. Morpas,

No. RDB-17-2143, 2017 WL 5187766, at *6 (D. Md. Nov. 9, 2017) (“[defendant] cannot

plausibly claim that it is surprised that as a result of brokering that Agreement, litigation in
                                                17
            Case 1:20-cv-02227-RDB Document 21 Filed 11/23/20 Page 18 of 32



Maryland might ensue. Accordingly, this Court finds that [the defendant] purposefully availed

itself of the privilege of conducting activities in Maryland.”).

        Plaintiffs have also established that Defendants have the requisite minimum contacts

to satisfy Due Process under Section 6-103(b)(3) for “tortious injury in the State.” Plaintiffs

allege that personal jurisdiction is warranted on this basis under the three-part test regarding

electronic activity adopted by the Fourth Circuit in ALS Scan, Inc. v. Digital Service Consultants,

Inc. See 293 F.3d 707 (4th Cir. 2002). Under that test, personal jurisdiction over a defendant

complies with Due Process based on a defendant’s electronic activity if the defendant: “(1)

directs electronic activity into the State, (2) with the manifested intent of engaging in business

or other interactions within the State, and (3) that activity creates, in a person within the State,

a potential cause of action cognizable in the State’s courts.” Id. at 714; see also Lewis v. Willough

at Naples, 311 F. Supp. 3d 731, 737 (D. Md. 2018) (applying ALS Scan). Plaintiffs have

adequately met these threshold requirements in their allegations that Defendants maintained

a web portal for Plaintiffs’ Maryland customers which Defendants subsequently shut off,

thereby exposing the Maryland customers to regulatory and enforcement action by the

Maryland Department of Health 1. (Am. Compl. ¶¶ 79-89.)                         Defendants allegedly

communicated with Plaintiffs’ Maryland customers, falsely informing them that Plaintiffs were

not paying their bills and encouraging the customers to “contract[] directly” with Defendants.

(Id. ¶¶ 81-88.) As a result, Plaintiffs allege that they lost an opportunity to expand their

business with existing nursing home customers in Maryland. (Id. ¶ 89.) Accordingly, this


        1See Md. Dep’t of Health, Amended Directive and Order Regarding Nursing Home Matters Pursuant
to Executive Orders Nos. 20-06-10-01, 20-04-29-01, and Various Health Care Matters of March 16, 2020, No.
MDH 2020-10-27-01 (Oct. 27, 2020) (providing reporting requirements for nursing homes in Maryland).
                                                   18
         Case 1:20-cv-02227-RDB Document 21 Filed 11/23/20 Page 19 of 32



Court is satisfied that personal jurisdiction over Defendants comports with Due Process

because Defendants directed electronic activity within Maryland with the intent of engaging

in business within the State, and that such activity caused harm to Maryland residents.

    C. Conspiracy theory of jurisdiction

        Finally, Plaintiffs have also adequately alleged the conspiracy theory of jurisdiction.

Under this theory, a party “may be subject to suit in the forum jurisdiction based upon a co-

conspirator’s contacts with the forum state.” Mackey v. Compass Mktg., 892 A.2d 479, 484 (Md.

2006). “Simply stated, the conspiracy theory of personal jurisdiction allows a court to exercise

jurisdiction over an out-of-state defendant whose co-conspirators have committed

jurisdictionally sufficient acts within the forum state.” Capital Source Fin., LLC v. Delco Oil, Inc.,

625 F. Supp. 2d 304, 315 (D. Md. 2007) (citing Mackey, 892 A.2d at 484). The Maryland Court

of Appeals provided four elements that must be satisfied for a court to exercise conspiracy

jurisdiction over a defendant:

        (1) two or more individuals conspire to do something
        (2) that they could reasonably expect to lead to consequences in a particular forum, if
        (3) one co-conspirator commits overt acts in furtherance of the conspiracy, and
        (4) those acts are of a type which, if committed by a non-resident, would subject the
        nonresident to personal jurisdiction under the long-arm statute of the forum state....

Mackey, 892 A.2d 479 at 486 (quoting Cavity v. Bloch, 544 F. Supp. 133, 135 (D. Md. 1982)).

Importantly, the Court emphasized that the second element is satisfied “only if the other co-

conspirator reasonably expects at the time the other conspirator agreed to participate in the conspiracy ...

that such acts will subject the co-conspirator who performs them to the personal jurisdiction

of the forum state.” Id. at 489. Although all four elements are required, it is this second

element that is crucial to making the conspiracy theory of jurisdiction constitutional. Notably,


                                                    19
           Case 1:20-cv-02227-RDB Document 21 Filed 11/23/20 Page 20 of 32



it invokes a reasonable person standard and no proof of actual knowledge is necessary. Id. at

495-96. However, the hypothetical “reasonable person” must form the pertinent expectation

at the time the agreement with the co-conspirator was formed. Id. at 489.

         Each Defendant is also subject to personal jurisdiction in Maryland under the

conspiracy theory of jurisdiction. As discussed below, Plaintiffs have adequately alleged a civil

conspiracy whereby Defendants coordinated a strategy to lure Coastal into an agreement to

purchase the Arizona labs, and falsely promising that Defendants would perform key tasks to

equip and manage the labs. (Am. Compl. ¶¶ 75, 120-122.) Plaintiffs further allege that

Defendants agreed to work together in concert to impede Coastal’s effort to obtain an EUA,

divert medical testing away from Plaintiffs’ labs to Defendants’ labs, divert nursing home

customers from Plaintiffs to Defendant Sensiva, and to steal Plaintiffs’ business by denying

Maryland nursing home customers access to their COVID-19 test results. (Id.) Accordingly,

Plaintiffs sufficiently allege that Defendants knew at the time they were taking the actions, that

the result of their actions would harm Maryland residents, such that a reasonable person could

have foreseen that Maryland could exercise jurisdiction over all the conspirators to those

actions.

         In sum, Plaintiff has made a prima facie showing that exercising personal jurisdiction

over their claims does not “offend traditional notions of fair play and substantial justice.” Int’l

Shoe, 326 U.S. at 316. Accordingly, the Defendants’ 12(b)(2) Motion to Dismiss for lack of

personal jurisdiction is DENIED.

   II.       Venue




                                                20
        Case 1:20-cv-02227-RDB Document 21 Filed 11/23/20 Page 21 of 32



       Defendants seek either to transfer this action under 28 U.S.C. § 1404(a) or to dismiss

this action for improper venue under Federal Rule of Civil Procedure 12(b)(3) based on the

mandatory forum selection clause in the Laboratory Services Agreement.

   A. Motion to Transfer

       Section 1404(a) of Title 28 of the United States Code provides that “[f]or the

convenience of parties and witnesses, in the interest of justice, a district court may transfer any

civil action to any other district or division where it might have been brought or to any district

or division to which all parties have consented.” 28 U.S.C. § 1404(a). Notably, Section

1404(a) “reflects an increased desire to have federal civil suits tried in the federal system at the

place called for in the particular case by considerations of convenience and justice.” Van Dusen

v. Barrack, 376 U.S. 612, 616, 84 S.Ct. 805, 11 L.Ed.2d 945 (1964). The movant bears the

burden of showing that transfer to another venue is proper. See Stratagene v. Parsons Behle &

Latimer, 315 F. Supp. 2d 765, 771 (D. Md. 2004). A district court has great discretion in

determining whether to transfer a case under § 1404(a), and the decision is made according to

an “individualized, case-by-case consideration of convenience and fairness.” Stewart Org., Inc.

v. Ricoh Corp., 487 U.S. 22, 29, 108 S.Ct. 2239, 101 L.Ed.2d 22 (1988); Lexecon Inc. v. Milberg

Weiss Bershad Hynes & Lerach, 523 U.S. 26, 34, 118 S.Ct. 956, 140 L.Ed.2d 62 (1998); Capitol

Payment Systems, Inc. v. Di Donato, No. ELH-16-882, 2017 WL 2242678, at *8 (D. Md. May 23,

2017). However, “unless the balance is strongly in favor of the defendant, the plaintiff's choice

of forum should rarely be disturbed.” Collins v. Straight, Inc., 748 F.2d 916, 921 (4th Cir. 1984).

       When a forum selection clause is implicated, the Supreme Court of the United States

has directed that such clauses “are prima facie valid and should be enforced unless enforcement


                                                21
        Case 1:20-cv-02227-RDB Document 21 Filed 11/23/20 Page 22 of 32



is shown by the resisting party to be ‘unreasonable under the circumstances.’” M/S Bremen v.

Zapata Off–Shore Co., 407 U.S. 1, 10, 92 S. Ct. 1907, 32 L.Ed.2d 513 (1972). If a forum selection

clause is mandatory, i.e. one that “contain[s] clear language showing that jurisdiction is

appropriate only in the designated forum,” then the Court must then determine whether

enforcement of the clause would be “unreasonable.” Bremen, 407 U.S. at 10, 92 S. Ct. 1907; see

also Vulcan Chem. Techs., Inc. v. Barker, 297 F.3d 332, 339 (4th Cir. 2002) (“absent a showing

that the chosen forum is unreasonable or was imposed by fraud or unequal bargaining power,

the parties’ choice should be enforced”); Koch v. America Online, Inc., 139 F. Supp. 2d 690, 693

(D. Md. 2000). A forum selection clause may be found unreasonable if “(1) [its] formation

was induced by fraud or overreaching”; (2) the complaining party “will for all practical

purposes be deprived of his day in court” because of the grave inconvenience or unfairness of

the selected forum; (3) the fundamental unfairness of the chosen law may deprive the plaintiff

of a remedy; or (4) “[its] enforcement would contravene a strong public policy of the forum

state.” Allen v. Lloyd's of London, 94 F.3d 923, 928 (4th Cir. 1996) (citing Bremen, 407 U.S. at 18,

92 S. Ct. 1907).

       Where, as here, conflicting forum selection clauses are implicated, federal courts “often

decline to enforce both clauses out of concern for wasting judicial and party resources.” Jones

v. Custom Truck & Equipment, LLC, 2011 WL 250997, at * 4 (E.D. Va. Jan 25, 2011). “These

courts undertake fact-intensive analyses to determine which forum selection clause should be

enforced.” Id. As the Fourth Circuit has noted, “the question is not whether to enforce a

forum selection clause; it is, instead, which forum selection clause to enforce.” Purac Eng’g v.

County of Henrico, 35 F.3d 556 (Table) (4th Cir. Sept. 13, 1994). To make this determination,


                                                22
        Case 1:20-cv-02227-RDB Document 21 Filed 11/23/20 Page 23 of 32



“it is the forum selection clause of the controlling document that is to be given effect.” Id.

(emphasis added).

       Defendants argue that the controlling document in this case is the April 7, 2020

Laboratory Services Agreement, which contains the following forum selection clause: “Venue

for any litigation filed with respect to this Agreement or any Order (or the Work performed

thereunder) shall be exclusive in the courts, state or federal, sitting in Orleans Parish,

Louisiana.” (See ECF No. 14-3 § 12.1.)        Defendants also recognize that the Technology

Transfer Agreement contains a venue provision for suits to be brought in Delaware, and the

Management Services Agreement requires the parties to engage in binding arbitration. (See

Technology Transfer Agreement § 14, ECF No. 14-5; Management Services Agreement § 8.9,

ECF No. 14-6.) For their part, Plaintiffs argue that the controlling document is the March 18,

2020 Membership Interest Purchase Agreement, which does not contain a venue provision.

(See ECF No. 14-11.)

        The Laboratory Services Agreement executed only by parties Coastal and Cormeum,

and which was not the first-executed contract implicated in this case, is not the controlling

document. Plaintiffs’ tort-based claims are instead related to a variety of contracts executed

between the parties. The thrust of Plaintiff’s case is that Defendants fraudulently induced

Plaintiffs into buying two Arizona labs by assuring Plaintiffs that they would gain regulatory

approval for COVID-19 testing, persuading Plaintiffs to lend their valuable lab equipment to

Defendants, all while Defendants formed their own entities to allegedly compete with and

diminish Plaintiffs’ role and allegedly usurp their lab equipment. These allegations do not arise

solely out of the Laboratory Services Agreement, but instead are part of a much larger tort-


                                               23
        Case 1:20-cv-02227-RDB Document 21 Filed 11/23/20 Page 24 of 32



based allegation that Defendants committed fraud against Plaintiffs starting in early 2020,

before the Laboratory Services Agreement was executed. Accordingly, the Court cannot find

that the Laboratory Services Agreement is the controlling document in this case. See Kelly v.

Ammado Internet Services, Ltd., 2012 WL 4829341, at *4 n.3 (E.D. Va. Oct. 10, 2012) (finding

forum selection clause inapplicable where another written agreement without a forum

selection clause governed Plaintiff’s claims and “the plain language of the written agreement,

considered with all facts construed in the light most favorable to the [Plaintiff], counsels

against application of the forum selection clause”).

       However, as the Court explained on the record at the Motions hearing, this does not

necessarily mean that the Court finds any of the other three contracts to be controlling.

Instead, for the purposes of Defendants’ Motion, the Court is satisfied in its determination

that, because the Laboratory Services Agreement is not the controlling document, then its

forum selection clause does not serve to mandate transfer of this case to Louisiana.

   B. 12(b)(3) Motion to Dismiss

       Pursuant to Rule 12 (b)(3) of the Federal Rules of Civil Procedure, a court may dismiss

a case for improper venue. Fed. R. Civ. P. 12(b)(3). “In this circuit, when venue is challenged

by a motion to dismiss, the plaintiff bears the burden of establishing that venue is proper.”

Jones v. Koons Automotive, Inc., 752 F. Supp. 2d 670, 679-80 (D. Md. 2010) (citing Gov’t of Egypt

Procurement Office v. M/V ROBERT E. LEE, 216 F. Supp. 2d 468, 471 (D. Md. 2002)). Like a

motion to dismiss for lack of personal jurisdiction, “in deciding a motion to dismiss [for

improper venue], all inferences must be drawn in favor of the plaintiff, and ‘the facts must be

viewed as the plaintiff most strongly can plead them.’” Three M Enters., Inc. v. Tex. D.A.R.


                                               24
        Case 1:20-cv-02227-RDB Document 21 Filed 11/23/20 Page 25 of 32



Enters., Inc., 368 F. Supp. 2d 450, 454 (D. Md. 2005) (quoting Sun Dun, Inc. of Washington v.

Coca-Cola Co., 740 F. Supp. 381, 385 (D. Md. 2005)). In reviewing a motion to dismiss under

Rule 12(b)(3), the Court may consider evidence outside the pleadings. Sucampo Pharms., Inc. v.

Astellas Pharma, Inc., 471 F.3d 544, 550 (4th Cir. 2006).

       To determine whether venue is proper, the Court must turn to 28 U.S.C. § 1391(b).

Atl. Marine Const. Co., Inc. v. U.S. Dist. Court for Western Dist. of Texas, 571 U.S. 49, 55, 134 S.Ct.

568, 187 L.Ed.2d 487 (2013). Pursuant to § 1391(b), a civil action may be brought in:

       (1) a judicial district in which any defendant resides, if all defendants are residents of
       the State in which the district is located;
       (2) a judicial district in which a substantial part of the events or omissions giving rise
       to the claim occurred, or a substantial part of property that is the subject of the action
       is situated; or
       (3) if there is no district in which an action may otherwise be brought as provided in
       this section, any judicial district in which any defendant is subject to the court’s personal
       jurisdiction with respect to such action.

       This Court has previously noted that a “substantial part of the events,” as used in

1391(b)(2), does not mean “a majority of the events.” Seidel v. Kirby, 296 F. Supp. 3d 745, 751-

52 (D. Md. 2017). Rather, “[w]hen considering transactional venue for torts cases, courts will

generally consider both where the activities arose and where the harm was felt.” Id.

        Defendants assert that venue in Maryland is improper because none of the alleged

tortious actions took place in Maryland, and the property in question, the lab equipment, is

located in Louisiana. Contrary to Defendants’ assertion, venue is proper in Maryland under §

1391(b)(2) because Plaintiffs plainly allege that Defendants’ tortious actions were aimed at

Plaintiffs’ customers in Maryland by, inter alia, halting shipment of test kits to customer nursing

homes (Am. Compl. ¶ 72), blocking web portal access to nursing home customers in Maryland

(id. ¶ 81), and using the portal’s “help desk” to solicit Plaintiffs’ Maryland-based customers (id.
                                                  25
          Case 1:20-cv-02227-RDB Document 21 Filed 11/23/20 Page 26 of 32



¶¶ 85-86). Plaintiffs also allege that they lost potential nursing home customers in Maryland

because of Defendants’ tortious conduct and that they felt this harm in Maryland because that

is where Plaintiffs operate their business. (Id. ¶¶ 7, 8, 42, 89.) Venue is also proper over the

lab equipment located in Louisiana because demand for its return was made in Maryland, and

“[w]here venue is proper with respect to one claim, pendent venue permits a court to exercise

venue over other claims in which venue is improper.” See Jones v. Custom Truck & Equip., LLC,

No. 3:10-CV-611, 2011 WL 250997, at *5 (E.D. Va. Jan. 25. 2011).

       Finally, this Court reiterates its concern noted on the record at the Motions hearing

regarding the suitability of Maryland as a venue versus Louisiana as a venue, where the related

action is pending. (See Motions Hearing Tr. at 49-50, ECF No. 20.) This case involves a

total of nine Defendants, whereas the Louisiana action contains only two of those Defendants,

Cormeum and Dr. Jolly. As the Court explained, the case in Louisiana cannot address all of

the allegations contained in this case because seven of the nine Defendants here are not even

involved in the Louisiana litigation. Accordingly, this Court sees no basis for transfer or

dismissal and DENIES Defendants’ 12(b)(3) Motion to Dismiss.

   III.     “First-to-File” Rule

       Defendants argue that Plaintiffs’ conversion claim for the lab equipment must be

transferred to the United States District Court for the Eastern District of Louisiana based on

the “first-to-file rule” because Dr. Jolly initiated a declaratory judgment proceeding regarding

the lab equipment before Plaintiffs amended their complaint in this case to include a conversion

claim regarding the lab equipment. “[T]he first-to-file rule ‘gives priority, for purposes of

choosing among possible venues when parallel litigation has been instituted in separate courts,


                                              26
        Case 1:20-cv-02227-RDB Document 21 Filed 11/23/20 Page 27 of 32



to the party who first establishes jurisdiction.’” Neuralstem, Inc. v. StemCells, Inc., 573 F.Supp.2d

888, 900 (D. Md. 2008) (quoting Ellicott Mach. Corp. v. Modern Welding Co., Inc., 502 F.2d 178,

180 n. 2 (4th Cir. 1974)). However, this Court has explained that this rule “yields to the

interests of justice, and will not be applied when a court finds compelling circumstances

supporting its abrogation,” LWRC Intern., LLC v. Mindlab Media, LLC, 838 F.Supp.2d 330 (D.

Md. 2011) (citation omitted), including “‘bad faith, anticipatory suit, and forum shopping.’”

Neuralstem, Inc. v. StemCells, Inc., 573 F.Supp.2d 888, 901 (D. Md. 2008) (quoting Alltrade, Inc. v.

Uniweld Products, Inc., 946 F.2d 622, 622 (9th Cir. 1991)).

       The United States Court of Appeals for the Fourth Circuit follows the “first to file

rule” of the United States Court of Appeals for the Second Circuit, pursuant to which the

original complaint is the first filed and amendments as of right are “immaterial.” See Learning

Network, Inc. v. Discovery Communications, Inc., 11 F. App’x 297, 300 (4th Cir. 2001); Mattel, Inc. v.

Louis Marx & Co., 335 F.2d 421, 424 (2d Cir. 1965). Here, there is no question that the “first-

to-file” rule applies such that Plaintiffs were the first to file in this Court on July 31, 2020

before any of the Defendants filed suit in Louisiana in August, 2020. Despite Plaintiffs’ later

amendment on August 19, 2020 to add the conversion claim after Dr. Jolly filed suit in

Louisiana on August 12, 2020, such amendment clearly related back to Plaintiffs’ original

Complaint that contained allegations regarding the lab equipment. (See Compl. ¶ 57 , ECF

No. 1 (“Cormeum required that Coastal overnight ship its equipment, valued at approximately

$500,000, to Cormeum at its laboratory in Louisiana. Coastal complied. Cormeum remains

in possession of Coastal’s equipment as of this filing.”).) Accordingly, the timing of Plaintiffs’




                                                 27
         Case 1:20-cv-02227-RDB Document 21 Filed 11/23/20 Page 28 of 32



amendment to add the conversion claim is “immaterial” and this claim will not be transferred

to the Eastern District of Louisiana.

   IV.      Rule 12(b)(6) Motion to Dismiss

         Defendants argue that, even if this Court has jurisdiction and is the proper venue for

Plaintiffs’ claims, Plaintiffs have nonetheless failed to state claims for relief for tortious

interference with prospective business relations (Count I), tortious interference with economic

relations (Count II), civil conspiracy (Count III), and fraud (Count VI).

   A. Standard of Review

         Rule 8(a)(2) of the Federal Rules of Civil Procedure provides that a complaint must

contain a “short and plain statement of the claim showing that the pleader is entitled to relief.”

Rule 12(b)(6) of the Federal Rules of Civil Procedure authorizes the dismissal of a complaint

if it fails to state a claim upon which relief can be granted. The purpose of Rule 12(b)(6) is

“to test the sufficiency of a complaint and not to resolve contests surrounding the facts, the

merits of a claim, or the applicability of defenses.” Presley v. City of Charlottesville, 464 F.3d 480,

483 (4th Cir. 2006).

         The United States Supreme Court’s opinions in Bell Atlantic Corp. v. Twombly, 550 U.S.

544 (2007), and Ashcroft v. Iqbal, 556 U.S. 662 (2009), “require that complaints in civil actions

be alleged with greater specificity than previously was required.” Walters v. McMahen, 684 F.3d

435, 439 (4th Cir. 2012) (citation omitted). In Twombly, the Supreme Court articulated “[t]wo

working principles” that courts must employ when ruling on Rule 12(b)(6) motions to dismiss.

Iqbal, 556 U.S. at 678. First, while a court must accept as true all factual allegations contained

in the complaint, legal conclusions drawn from those facts are not afforded such deference.


                                                  28
            Case 1:20-cv-02227-RDB Document 21 Filed 11/23/20 Page 29 of 32



Id. (stating that “[t]hreadbare recitals of the elements of a cause of action, supported by mere

conclusory statements, do not suffice.”); see also Wag More Dogs, LLC v. Cozart, 680 F.3d 359,

365 (4th Cir. 2012) (“Although we are constrained to take the facts in the light most favorable

to the plaintiff, we need not accept legal conclusions couched as facts or unwarranted

inferences, unreasonable conclusions, or arguments.” (internal quotation marks omitted)).

Second, a complaint must be dismissed if it does not allege “a plausible claim for relief.” Iqbal,

556 U.S. at 679.

    B. Discussion

        The Amended Complaint sufficiently states claims for tortious interference with

prospective business relations, tortious interference with contract, 2 civil conspiracy, and fraud.

To state a claim for tortious interference with prospective business relations, a plaintiff must

allege (1) intentional and willful acts; (2) calculated to cause damage to plaintiff; (3) done to

cause damage and loss, without right or justifiable cause by defendant (which constitutes

malice); and (4) damage. Press v. United States, No. JKB-17-1667, 2018 WL 1211537 (D. Md.

Mar. 8, 2018). Plaintiffs adequately allege this tort with their allegations that Defendants

willfully refused to send test kits to Plaintiffs’ Maryland nursing home customers and blocked

Plaintiffs and their customers from accessing their rest results (Am Compl. ¶ 108), that

Defendants told Plaintiffs’ customers to “contract[] directly” with Defendant Sensiva instead

of Plaintiffs (id.), that a specific Maryland customer, CommuniCare Health Services, refused

to enter a business relationship with Plaintiffs because of the concerns raised by Defendants



        2Plaintiff labelled this claim as “tortious interference with economic relations,” but it is recognized in
Maryland as “tortious interference with contract.”
                                                       29
        Case 1:20-cv-02227-RDB Document 21 Filed 11/23/20 Page 30 of 32



that were allegedly false (id. ¶¶ 90, 109), that Defendants falsely claimed Plaintiffs were not

paying their bills (id. ¶ 85), and that Defendants did so to drive Plaintiffs out of business (id.

¶¶ 85, 89-90).

       The elements of tortious interference with contract are: (1) Existence of a contract

between plaintiff and a third party; (2) defendant’s knowledge of that contract; (3) defendant’s

intentional interference with that contract; (4) breach of the contract by the third party; and

(5) resulting damages to the plaintiff. Sensormatic Sec. Corp. v. Sensormatic Elecs. Corp., 249 F.

Supp. 2d 703, 710 (D. Md. 2003). Plaintiffs adequately allege this tort with their allegations

that Plaintiffs had contracts with third-party nursing homes to collect and test COVID

samples, that Defendants knew of these contracts based on their dealings with Plaintiffs to

assist this testing (Am. Compl. ¶¶ 113-114), that Defendants blocked access to the COVID

tests in hopes that nursing homes would break their contracts with Plaintiffs and directly

engage with Defendants instead (id. ¶ 115), and that the nursing home customers were unable

to perform (i.e. were in breach of) their contracts with Plaintiffs because of Defendants’

interference with the COVID-19 test result reporting (id. ¶¶ 116-117).

       To state a claim for civil conspiracy, a plaintiff must allege “a combination of two or

more persons by an agreement or understanding to accomplish an unlawful act or to use

unlawful means to accomplish an act not in itself illegal, but that the act or means employed

resulted in damages to plaintiff.” Hill v. Brush Engineered Materials, Inc., 383 F. Supp. 2d 814,

821 (D. Md. 2005). The conspiracy is dependent on an underlying tort that caused injury to

plaintiff. Id. (citing Estate of White ex rel. White v. R.J. Reynolds Tobacco Co.¸109 F. Supp. 2d 424,

428 (D. Md. 2000)). Plaintiffs have pled the elements of a civil conspiracy, basing their claim


                                                 30
        Case 1:20-cv-02227-RDB Document 21 Filed 11/23/20 Page 31 of 32



on the underlying claims for tortious interference which are also adequately pled. Based on

the underlying alleged torts, Plaintiffs allege that Defendants acted in concert to tortiously

interfere with Plaintiffs’ business by impeding Coastal’s efforts to obtain an EUA permit,

diverting medical testing from Plaintiffs’ labs to Defendant Cormeum labs, falsely declaring

that Plaintiffs were not paying their bills, diverting Plaintiffs’ nursing home customers to

Defendant Sensiva, and stealing Plaintiffs’ business by denying their customers access to

COVID-19 test results. (See Am. Compl. ¶ 121.)

       Finally, to plead fraud, a plaintiff must allege (1) that defendant made a false

representation to plaintiff; (2) that the falsity was either known to the defendant or was made

with reckless indifference as to its truth; (3) that the misrepresentation was made for the

purpose of defrauding plaintiff; (4) plaintiff relied on the misrepresentation and had the right

to rely on it; and (5) plaintiff suffered compensable injury resulting from the misrepresentation.

SpinCycle, Inc. v. Kalender, 186 F. Supp. 2d 585, 590 (D. Md. 2002). Pursuant to Rule 9 of the

Federal Rules of Civil Procedure, a higher standard applies to pleading a fraud claim. “In

alleging fraud or mistake, a party must state with particularity the circumstances constituting

fraud or mistake.” “[T]he ‘circumstances’ required to be pled with particularity under Rule 9(b)

are ‘the time, place, and contents of the false representations, as well as the identity of the

person making the misrepresentation and what he obtained thereby.” Harrison v. Westinghouse

Savannah River Co., 176 F.3d 776, 784 (4th Cir.1999).

       Plaintiffs have pled with particularity that Defendants falsely represented to Plaintiffs

that ZDX would promptly obtain an EUA to allow Coastal to perform COVID-19 testing at

the Arizona labs. (Am. Compl. ¶¶ 145-146.) These alleged misrepresentations occurred both


                                               31
        Case 1:20-cv-02227-RDB Document 21 Filed 11/23/20 Page 32 of 32



at in-person meetings in Charleston, South Carolina on or about March 6, 2020 (id. ¶ 33); and

in February 2020 telephone calls between the parties (id. ¶¶ 32, 36.)

       In sum, the Court is satisfied that Plaintiffs have adequately alleged claims that meet

the plausibility standard as set forth in Twombly and Iqbal, and Defendants’ 12(b)(6) Motion to

Dismiss for Failure to State a Claim is DENIED.

                                      CONCLUSION

       For the reasons stated on the record at the motions hearing, and for the reasons stated

above, Defendants’ Motion to Dismiss Plaintiffs’ Amended Complaint Pursuant to Rules

12(b)(3), 12(b)(2), 12(b)(6), and the “First-Filed” Rule (ECF No. 14) is DENIED.

       A separate Order follows.


       Dated: November 23, 2020

                                                          _____/s/_________________
                                                          Richard D. Bennett
                                                          United States District Judge




                                              32
